United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2404
                         ___________________________

                                       LC Black

                        lllllllllllllllllllllPlaintiff - Appellant

                                           v.

          Robert Wilkie1, United States Department of Veterans Affairs

                        lllllllllllllllllllllDefendant - Appellee
                                       ____________

                    Appeal from United States District Court
                  for the Eastern District of Missouri - St. Louis
                                  ____________

                             Submitted: March 1, 2019
                               Filed: March 7, 2019
                                   [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.




      1
        Robert Wilkie has been appointed to serve as Secretary of Veterans Affairs,
and is substituted as appellee pursuant to Federal Rule of Appellate Procedure 43(c).
       In this employment-discrimination case under the Age Discrimination in
Employment Act and Title VII, LC Black appeals after the district court2 granted
summary judgment in favor of the Secretary of Veterans Affairs. Black contends that
the district court erred in granting summary judgment on his discrimination and
retaliation claims, arguing that he established pretext.

       Upon careful de novo review, we conclude that the district court did not err in
granting summary judgment. See Torgerson v. City of Rochester, 643 F.3d 1031,
1042 (8th Cir. 2011) (en banc) (standard of review). The summary judgment record
supports the district court’s conclusion that Black failed to show that the stated reason
for his termination was pretextual. See McDonnell Douglas Corp. v. Green, 411 U.S.
792, 802-804 (1973) (burden-shifting framework).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      2
       The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.

                                          -2-